Exhibit 10.2 Execution Version THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THIS NOTE MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT PERTAINING TO THE NOTE UNDER SUCH ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS, UNLESS THE PAYOR HEREOF IS REASONABLY SATISFIED THAT SUCH REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH OFFER, SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION.
